     Case 2:18-mj-02749-DUTY Document 5 Filed 10/17/18 Page 1 of 5 Page ID #:51




 1   NICOLA T. HANNA
     United States Attorney                                           i ~   r   ~,,,,
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
                                                         r-"
     Major Frauds Section                                   F„
 5        1100 United States Courthouse                  ~     ,
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:     andrew.brown@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10
                                 UNITED STATES DISTRICT COURT
11
                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,                 No. CR~   ~     ~ ~   _ 27 49
13
                    Plaintiff,                 GOVERNMENT'S NOTICE OF REQUEST
14                                             FOR DETENTION

15
     JEFFREY CRAIG YOHAI,
16
                    Defendant.
17

18         Plaintiff, United States of America, by and through its counsel

19   of record, hereby requests detention of defendant and gives notice

20   of the following material factors:

21     X       1.   Temporary 10-day Detention Requested (§ 3142(d)) on the

22                  following grounds:

23         X          a. present offense committed while defendant was on

24                       release pending felony trial; or

25

26

27

28
     Case 2:18-mj-02749-DUTY Document 5 Filed 10/17/18 Page 2 of 5 Page ID #:52



 1                 b. defendant is an alien not lawfully admitted for

 2                     permanent residence; and

 3                 c. defendant may flee; or

 4                 d. pose a danger to another or the community.

 5   X        2. Pretrial Detention Requested (§ 3142(e)) because no

 6               condition or combination of conditions will reasonabl

 7

 8        X        a. the appearance of the defendant as required;

 9        X        b. the safety of any other person and the community.

10            3. Detention Requested Pending Supervised Release/Probation

11               Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

12               ~ 3143(a))

13                a.   defendant cannot establish by clear and convincing

14                     evidence that he/she will not pose a danger to any

15                     other person or to the community;

16                 b. defendant cannot establish by clear and convincing

17                     evidence that he/she will not flee.

18            4. Presumptions Applicable to Pretrial Detention (18 U.S.C.

19               § 3142(e))

20                 a. Title 21 or Maritime Drug Law Enforcement Act

21                     ("MDLEA") (46 U.S.C. App. 1901 et seq.) offense with

22                     10-year or greater maximum penalty (presumption of

23                     danger to community and flight risk);

24                b. offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

25                     2332b(g)(5)(B) with 10-year or greater maximum

26                     penalty (presumption of danger to community and

27                     flight risk);

28

                                           E
     Case 2:18-mj-02749-DUTY Document 5 Filed 10/17/18 Page 3 of 5 Page ID #:53



 1                c. offense involving a minor victim under 18 U.S.C.

 2                   ~ ~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

 3                   2251A, 2252(a)(1) - (a)(3) , 2252A(a)(1) -2252A(a)(4),

 4                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 5                   to community and flight risk);

 6                d. defendant currently charged with an offense described

 7                   in paragraph 5a - 5e below, AND defendant was

 8                   previously convicted of an offense described in

 9                   paragraph 5a - 5e below (whether Federal or

10                   State/local), AND that previous offense was committed

11                   while defendant was on release pending trial, AND the

12                   current offense was committed within five years of

13                   conviction or release from prison on the above-

14                   described previous conviction (presumption of danger

15                   to community).

16   X      5. Government Is Entitled to Detention Hearing Under

17             ~ 3142(f) If the Case Involves:

18                a. a crime of violence (as defined in 18 U.S.C.

19                   ~ 3156(a)(4)) or Federal crime of terrorism (as

20                   defined in 18 U.S.C. ~ 2332b(g)(5)(B)) for which

21                   maximum sentence is 10 years' imprisonment or more;

22                b. an offense for which maximum sentence is life

23                   imprisonment or death;

24                c. Title 21 or MDLEA offense for which maximum sentence

25                   is 10 years' imprisonment or more;

26

27

28


                                           3
     Case 2:18-mj-02749-DUTY Document 5 Filed 10/17/18 Page 4 of 5 Page ID #:54



 1                 d. any felony if defendant has two or more convictions

 2                    for a crime set forth in a-c above or for an offense

 3                    under state or local law that would qualify under a,

 4                    b, or c if federal jurisdiction were present, or a

 5                    combination or such offenses;

 6                 e. any felony not otherwise a crime of violence that

 7                    involves a minor victim or the possession or use of a

 8                    firearm or destructive device (as defined in 18

 9                    U.S.C. § 921), or any other dangerous weapon, or

10                    involves a failure to register under 18 U.S.C.

11                    ~ 2250;

12        X        f. serious risk defendant will flee;

13        X        g. serious risk defendant will (obstruct or attempt to

14                   obstruct justice) or (threaten, injure, or intimidate

15                    prospective witness or juror, or attempt to do so).

16            6. Government requests continuance of            days for

17               detention hearing under § 3142(f) and based upon the

18              following reason(s):

19

20

21

22

23   ~~

24   ~~

25   ~~

26   //

27   ~~

28   ~~
     Case 2:18-mj-02749-DUTY Document 5 Filed 10/17/18 Page 5 of 5 Page ID #:55



 1          7. Good cause for continuance in excess of three days exists

 2              in that:

 3

 4

 5

 6

 7

 8   Dated: October 17, 2018            Respectfully submitted,

 9                                      NICOLA T. HANNA
                                        United States Attorney
10
                                       LAWRENCE S. MIDDLETON
11                                     Assistant United States Attorney
                                       Chief, Criminal Division
12
                                       Atn.O~YP~Vv' ~{~Ow~
13
                                       ANDREW BROWN
14                                     Assistant United States Attorney

15                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28


                                           5
